Citation Nr: 0520524	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, for the period 
prior to May 2004.

2.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy, right lower extremity, for the period 
since May 2004.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, for the period 
prior to May 2004.

4.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy, left lower extremity, for the period 
since May 2004.

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right upper extremity.

6.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus with early peripheral neuropathy, left 
upper extremity.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which granted 
entitlement to service connection separately for peripheral 
neuropathy of both lower extremities (initially assigned 10 
percent each) and the right upper extremity (assigned 10 
percent).  Service connection was also granted for peripheral 
neuropathy of the left upper extremity and it was 
incorporated into the already service-connected diabetes 
mellitus disability, which remained at 40 percent disabling.  
The veteran disagreed with the disability ratings.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

As the statement of the case and supplemental statements of 
the case have indicated that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Further, in a September 2004 rating decision, the RO 
increased the evaluations of the lower extremities to 20 
percent each, effective in May 2004.  The United States Court 
of Appeals for Veterans Claims (the Veterans Claims Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issues as listed on 
the title page remain in appellate status. 


FINDINGS OF FACT

1.  Prior to May 2004, peripheral neuropathy of the right 
lower extremity was manifested by subjective complaints of 
pain and decreased feeling; objective medical evidence 
reflected normal gait and decreased sensation but no loss of 
function. 

2.  Since May 2004, peripheral neuropathy of the right lower 
extremity has been manifested by subjective complaints of 
severe pain and an inability to move; objective medical 
evidence reflects mild to moderate diabetic polyneuropathy by 
diagnostic testing.

3.  Prior to May 2004, peripheral neuropathy of the left 
lower extremity was manifested by subjective complaints of 
pain and decreased feeling; objective medical evidence 
reflected normal gait and decreased sensation but no loss of 
function.

4.  Since May 2004, peripheral neuropathy of the right lower 
extremity has been manifested by subjective complaints of 
severe pain and an inability to move; objective medical 
evidence reflects mild to moderate diabetic polyneuropathy by 
diagnostic testing.

5.  Peripheral neuropathy of the right upper extremity is 
manifested by subjective complaints of numbness and loss of 
sensation; objective medical evidence reflects treatment for 
diabetic neuropathy with medication.

6.  Peripheral neuropathy of the left upper extremity is 
manifested by subjective complaints of numbness and loss of 
sensation; objective medical evidence reflects mild ulnar 
neuropathy by diagnostic testing.

7.  The veteran's diabetes mellitus requires oral medication 
and diet restriction, but does not require regulation of his 
activities.

8.  The veteran has never been hospitalized for diabetic 
ketoacidosis or hypoglycemia, nor has he required twice a 
month visits to a diabetic care provider.

9.  The veteran's diabetes has been described as "well 
controlled."


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, for the period 
prior to May 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8521 
(2004). 

2.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy, right lower extremity, for the period 
since May 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.123, 4.124, 4.124a, DC 8521 (2004).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, for the period 
prior to May 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.123, 4.124, 4.124a, DC 8521 (2004).

4.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy, left lower extremity, for the period 
since May 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.123, 4.124, 4.124a, DC 8521 (2004).

5.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, right upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124, 
4.124a, DC 8515 (2004).

6.  The criteria for a separate schedular evaluation of 10 
percent for peripheral neuropathy, left upper extremity, have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124, 
4.124a, DC 8515 (2004).

7.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.119, DC 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Peripheral Neuropathy, Right and Left Lower Extremities, 
Rated at 10 Percent Prior to May 2004

In order for the veteran to receive a rating higher than 10 
percent (mild incomplete paralysis) for his peripheral 
neuropathy of the right and left lower extremities prior to 
May 2004, the medical evidence must show moderate incomplete 
paralysis under DC 8521.

A note under the Schedule of Ratings defines the term 
"incomplete paralysis" as the degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

Complete paralysis under DC 8521 requires foot drop and 
slight droop of the first phalanges of all toes, inability to 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost, abduction of foot lost, adduction 
weakened, and anesthesia covering entire dorsum of foot and 
toes, which warrants a 40 percent disability rating.

After a careful review of the medical evidence of record, the 
Board finds that the claims must be denied.  Specifically, 
outpatient treatment records dated in 2002 reflect that the 
veteran was ambulatory.  In December 2002, sensation of his 
extremities was reported to be intact and he walked and 
stayed busy but could no longer drive due to the loss of 
feeling in his feet.  Private treatment notes dated in 2003 
indicate that he complained of foot pain but he had a normal 
gait.  

An April 2003 VA neurological examination reflected that the 
veteran could walk 1/4 mile before he had to stop because of 
pain.  He had a normal gait but had difficulty getting on his 
toes (due to a sore toe) and could walk on them.  Heel and 
tandem walk was adequate.  Motor strength was 5/5.  Sensory 
examination showed a decrease on the left, compared to the 
right, and he had stocking distribution loss in both lower 
extremities.  Vibration sense was mildly diminished in the 
lower extremities.  The clinical assessment was mild diabetic 
peripheral neuropathy involving primarily the lower 
extremities.  The examiner indicated that there was no major 
loss of function, and the primary disability was neuropathic 
pain involving all four extremities.

Additional outpatient treatment records reflect that the 
veteran expressed on-going complaints of pain in his feet but 
was ambulatory.  In a January 2004 private note, he related 
that his neuropathy was "about the same."  However, in a 
January 2004 VA outpatient treatment note, he reported that 
that he lost his balance because he could not feel his feet.  
He felt frustrated because he wanted VA to provide good pain 
control.  

Physical examination showed sensory decrease in stocking 
distribution loss in both lower extremities.  Gait was 
normal, he had normal heel and toe walking, and normal 
tandem.  He refused an EMG or nerve conduction studies (NCS) 
because he stated that he already had a diagnosis and the 
only thing he needed was pain control.  Parenthetically, it 
appears that he was receiving fairly regular chemical 
neurolysis injections from a private podiatrist.  In April 
2004, he noted that he felt nauseated while driving, although 
he had previously indicated that he could no longer drive.  

Based on the above evidence, the Board finds that the medical 
evidence prior to May 2004 was consistent with mild 
incomplete paralysis, but no more.  As noted above, while the 
veteran continued to report on-going numbness and pain in his 
feet, he was able to walk and sensation was intact.  
Moreover, an April 2003 VA examination report specifically 
noted that there was no major loss of function due to 
peripheral neuropathy.  Therefore, the Board finds that 
higher ratings for peripheral neuropathy of the right and 
left lower extremities was not warranted prior to May 2004.

Peripheral Neuropathy, Right and Left Lower Extremities,
Rated at 20 Percent Since to May 2004

In May 2004, the veteran underwent a VA peripheral nerve 
examination.  Based on that examination, his disability 
ratings were for peripheral neuropathy in his lower 
extremities were increased to 20 percent each, effective the 
date of the examination.  In order for him to receive a 
rating higher than 20 percent for his peripheral neuropathy 
of the right and left lower extremities since May 2004, the 
medical evidence must show severe incomplete paralysis under 
DC 8521.

At the time of the May 2004 VA peripheral nerve examination, 
the veteran reported severe pain all over.  He indicated that 
he could not walk except for a few steps because the pain was 
so bad.  Physical examination revealed that he was confined 
to a wheelchair.  He could not move anything for the 
examination because it hurt too much.  He required two people 
to move him from the wheelchair because he felt like a sack 
of potatoes.  He could not move any joints in range of motion 
testing because of pain, yet the examiner noted that the 
veteran could flex and extend in going from the chair to his 
feet to table and back again without nearly as much pain.  

Motor examination revealed 5/5 strength but the examiner 
noted that the veteran expended no effort on formal testing.  
The examiner reported that he could not assess tone, 
coordination, or dexterity due to diffuse pain.  There was no 
atrophy and the veteran was numb from head to toe in that he 
was unable to appreciate temperature or vibration.  

The examiner noted that there was a significant different in 
the examination as compare to neurologic evaluations the 
previous January and April.  There was also a significant 
different in the veteran's subjective and objective findings.  
The examiner indicated that he suspected a significant 
functional overlay.  He ordered an EMG and NCS to document 
the degree of underlying pathology.

In a June 2004 addendum, the examiner reported that the 
EMG/NCS showed no denervation changes and diffusely decreased 
recruitment in the upper and lower extremities consistent 
with poor effort.  With respect to the lower extremities, 
conduction velocities in the lower extremity motor nerves 
were slightly slowed and the right tibial nerve had a 
somewhat delayed distal motor latency.  The examiner noted 
that there was electrophysiological evidence of "mild to 
moderate diabetic polyneuropathy in the lower extremities." 

In a May 2004 VA diabetic examination report, the examination 
was performed with the veteran in a wheelchair because he 
stated he could not stand, walk, or move.  After a physical 
examination, the examiner referenced the neurological 
examination and noted that it was felt that the veteran's 
neuropathy was not to such a level to explain his need for a 
wheelchair.  The examiner reviewed the previous outpatient 
treatment record and noted that the veteran was ambulatory to 
his neurology appointments in January 2004 and April 2004, 
and to the diabetes clinic in April 2004.

Subsequent outpatient treatment notes show on-going 
complaints of severe pain and an inability to move unless he 
took pain medication.  He stated that he lived in an upstairs 
apartment and sometimes could not get downstairs for a week 
at a time.  His wife had quit her job to take care of him 
because it was more than a sitter could handle.  He denied 
depression and stated that he was trying to make the best of 
the situation.  

Based on the above evidence, the Board finds that the claims 
for higher ratings for the lower extremities must be denied.  
To that end, the Board places greater weight on the objective 
findings than on the veteran's increased subjective 
complaints.  Significantly, the Board is persuaded by EMG/NSC 
testing which showed "mild to moderate" neuropathy of the 
lower extremities and finds this evidence consistent with a 
"moderate" incompletely paralysis.  

Moreover, there is absolutely no evidence suggestive of 
symptoms approaching complete paralysis such as foot drop, a 
droop of the first phalanges of the toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
toes, loss of abduction of the foot, weakened adduction, or 
anesthesia covering entire dorsum of foot and toes.  While 
increased in subjective severity, the veteran's symptoms 
appear to be wholly sensory and rating for "moderate" 
incomplete paralysis is appropriate.  Therefore, the Board 
concludes that ratings in excess of 20 percent for peripheral 
neuropathy of the lower extremities since May 2004 are not 
warranted at this time.  

Peripheral Neuropathy, Right Upper Extremity, Rated at 10 
Percent

The veteran is rated at 10 percent disabling for his right 
upper extremity under DC 8515.  Service medical records 
indicate that the veteran is right-hand dominant.  In order 
to warrant a higher rating moderate incomplete paralysis must 
be shown.  

Complete paralysis of the median nerve is described as with 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand, pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
inability to make a fist, index and middle fingers remain 
extended, cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to 
palm, flexion of wrist weakened, and pain with trophic 
disturbances.  

Private and outpatient treatment records dated in 2002 and 
2003 show no particular findings regarding the veteran's 
upper extremities.  In an April 2003 VA examination, he 
related that he experienced numbness of his hands up to his 
elbow and felt clumsy due to lack of feeling.  Sensory 
examination reflected glove distribution loss in the right 
upper extremity, but vibration sense was normal.  The 
clinical assessment reflected "some early involvement of the 
UEs [upper extremities]."  The examiner indicated that there 
was no major loss of function, and the primary disability was 
neuropathic pain involving all four extremities.

In a July 2003 letter, the veteran's private physician 
reported that he was treating the veteran with medication for 
neuropathy in both arms and hands, with the left more severe.  
In January 2004, the veteran related that his neuropathy was 
about the same.  However, in a January 2004 VA outpatient 
treatment note, he reported that that he dropped things 
because he could not feel his hands.  Moreover, in May 2004, 
he reported that he had trouble holding the needle for his 
insulin injections and his wife was giving him shots.  

As previously described, in a May 2004 VA peripheral nerve 
examination, the veteran reported severe pain all over.  With 
respect to his upper extremities, he indicated that he could 
not dress himself or barely feed himself because he could not 
move.  He reported that he was unable to give himself his 
insulin injection because he could not pull the plunger back.  
He related that he could not manage buttons or laces and 
could not tend to the needs of nature without assistance.

Physical examination revealed that the veteran was confined 
to a wheelchair.  He could not move anything for the 
examination because it hurt too much and could not move any 
joints for range of motion testing.  Motor examination 
revealed 5/5 strength but the examiner noted that the veteran 
expended no effort on formal testing.  Tone, coordination, or 
dexterity could not be assessed due to diffuse pain.  There 
was no atrophy and the veteran was numb from head to toe in 
that he was unable to appreciate temperature or vibration.  
However, the examiner questioned the significant 
deterioration in the veteran's subjective complaints from the 
prior month and ordered EMG/NSC testing.

In a June 2004 addendum, the examiner reported that the 
EMG/NCS showed no denervation changes and diffusely decreased 
recruitment in the upper and lower extremities consistent 
with poor effort.  Conduction velocity was slightly slowed in 
the left ulnar nerve with a slightly delayed distal sensory 
latency and otherwise normal velocities and amplitudes in the 
upper extremities.  There was a mild ulnar neuropathy in the 
left upper extremity, which the examiner attributed to as 
being likely diabetic in origin. 

Based on the above evidence, the Board finds that a higher 
rating is not warranted for peripheral neuropathy of the 
right upper extremity.  To this end, the Board places 
significant probative value on the objective EMG/NSC testing 
which showed essentially normal velocities and amplitudes in 
the upper extremities.  Moreover, an April 2003 VA 
examination showed no major loss of function.  Therefore, 
despite the veteran's significant increase in subjective 
complaints, the Board finds that the objective medical 
evidence supports a finding of mild incomplete paralysis, 
warranting a 10 percent rating, but no more.

Nonetheless, after reviewing the evidence on file, the Board 
finds that, in addition to the current 10 percent evaluation 
for peripheral neuropathy of the right upper extremity, the 
veteran is also entitled to a separate 10 percent rating for 
left upper extremity peripheral neuropathy.  

A mild incomplete paralysis warrants a 10 percent evaluation 
for both the major and minor side.  As noted above, when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(2004).  

In this case, the medical evidence reflects on-going 
complaints of pain and numbness of both upper extremities.  
In the April 2003 VA examination, he reported numbness of 
both hands.  The examiner diagnosed neuropathic pain in all 
four extremities.  Further, the veteran's private physician 
noted that he was treating the veteran for neuropathy in both 
arms and hands, and noted that the left was more severe.  
Moreover, the most recent EMG/NCS reflected diffusely 
decreased recruitment in both upper extremities.  Although 
this was felt to be consistent with poor effort, conduction 
velocity was noted to be slowed in the left ulnar nerve.  The 
clinical assessment was "mild" ulnar neuropathy in the left 
upper extremity, which the examiner attributed to being due 
to diabetes. 

Accordingly, the Board finds that a separate evaluation is 
warranted for peripheral neuropathy of the upper left 
extremity.  A 10 percent rating is based upon sensory 
involvement.  It is noted that in assigning this separate 
rating, the Board has contemplated the more recent 
significant subjective complaints by the veteran and 
objective evidence of record.  


Diabetes Mellitus with Early Peripheral Neuropathy,
Left Upper Extremity, Rated at 40 Percent

Given that the Board has assigned a separate compensable 
rating for the veteran's peripheral neuropathy of the left 
upper extremity, the claim of diabetes mellitus will be 
considered on its own.

In order for the veteran to receive a rating higher than 40 
percent for diabetes mellitus, the medical evidence must show 
the following:

?	when the diabetes requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

38 C.F.R. § 4.119, DC 7913 (2004).  After a careful review of 
the medical evidence of record the Board finds that the claim 
must be denied.

In this case, the evidence shows that the veteran's diabetes 
requires insulin and a restricted diet.  However, in a May 
2004 VA diabetes examination, the examiner specifically 
related that the veteran "does not have any restrictions nor 
regulations of his activities due to his diabetes."  

Moreover, there is no evidence of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or twice a 
month visits to a diabetic care provider.  Of note, in the 
May 2004 VA examination, the examiner reported that the 
veteran had not required hospitalization for ketoacidosis or 
hypoglycemia.  The veteran complained of polydipsia and 
polyuria but was following his diet.  There was no evidence 
of diabetic retinopathy.  Fingerstick blood sugars were 
reported in the 110-140 range.  The final diagnoses included 
"Type 2 diabetes mellitus, oral agent and insulin 
controlled, with good control."

A review of private and VA medical records failed to show the 
need for hospitalization for ketoacidosis or hypoglycemia.  
Further, while he received periodic follow-up treatment for 
diabetes, it does not rise to the level of twice a month 
visits.  A private treatment record dated in May 2004 showed 
the veteran's blood sugars in the 120s and he reported that 
his diabetes was well controlled.

In sum, the medical evidence does not show that the veteran 
requires careful regulation of activities nor are there 
reports or clinical findings of ketoacidosis or hypoglycemic 
reactions.  In the absence of limitation of the veteran's 
activities due to the disease, the absence of 
hospitalizations, and no need for twice a month visits to a 
diabetic care provider, the Board finds that the criteria for 
a higher rating are not met.  Accordingly, the claim must be 
denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2003 and October 2003.

The Board finds that any potential defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the initial notice provided to the veteran in January 
2003 addressed the issues of service-connection, he was 
provided with additional VCAA notification in October 2003 
after the RO granted service-connection benefits and he 
challenged the assigned ratings.  Further, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOC (SSOC), he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the January 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in April 2003 and May 
2004.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.

ORDER

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, for the period 
prior to May 2004, is denied.

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy, right lower extremity, for the period 
since May 2004, is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, for the period 
prior to May 2004, is denied.

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy, left lower extremity, for the period 
since May 2004, is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right upper extremity, is denied.

A separate 10 percent evaluation for peripheral neuropathy, 
left upper extremity, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


